DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged or paper submitted under 35 U.S.C. 119(a)-(d), which papers have been places of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were submitted on 04/06/2020.  These drawings are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-12, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Napolitano et al. (WO 2017044257 A1).

Regarding claim 1, Napolitano teaches:
“obtaining voice search information from a user, and performing intent recognition on the voice search information to obtain an intent recognition result which indicates an intent of the user for a photo album” (par. 0132; ‘In particular, the content shown in interface 1360 of FIG. 13 can be used to determine the user intent from the command to play a slideshow of "that" album. The listing of photos and videos in interface 1360 includes photo album 1354.’);
“obtaining a voiceprint feature from the voice search information to determine identity information of the user” (par. 0136; ‘For example, a user can be identified based on speech input, such as by voice recognition using a voiceprint of the user.’); and
“sending the intent recognition result and the identity information of the user, and opening the photo album according to the intent recognition result and the identity information” (par. 0132; ‘In particular, the content shown in interface 1360 of FIG. 13 can be used to determine the user intent from the command to play a slideshow of "that" album. The listing of photos and videos in interface 1360 includes photo album 1354.’; par. 0136; ‘In some examples, user identification, user authentication, and/or device authentication can be employed to determine whether media control can be permitted, determine media content available for display, determine access permissions, and the like.’).

claim 2 (dep. on claim 1), Napolitano further teaches:
“wherein, after opening the photo album according to the intent recognition result and the identity information, the method further comprises: receiving a target album image which is determined according to the intent recognition result; and displaying the target album image to the user” (par. 0156; ‘In the examples of FIG. 13 and FIG. 14 discussed above, the particular video 1362 titled "Graduation Video," the particular photo album 1364 titled "Graduation Album," or a particular photo 1366 can be identified based on the user intent determined from the speech input examples of FIG. 14.’).

Regarding claim 3 (dep. on claim 2), Napolitano further teaches:
“wherein the target album image comprises an album image having a target face attribute” (par. 0080; ‘For example, facial recognition, image recognition (recognizing jersey numbers), or the like can be used to identify on-screen players 628 and 630 to interpret associated user requests.’).

Regarding claim 4 (dep. on claim 1), Napolitano further teaches:
“wherein performing intent recognition on the voice search information to obtain an intent recognition result, comprises: performing voice recognition processing on the voice search information to obtain text search information corresponding to the voice search information; and performing natural language understanding processing on the text search information to obtain the intent recognition result” (par. 0063; ‘converting speech input into text; identifying a user's intent expressed in a natural language input received from the user’).

Regarding claim 5 (dep. on claim 1), Napolitano further teaches:
“before obtaining voice search information from the user, the method further comprises: obtaining voice information of one or more users whose voice information is to be uploaded, and extracting a voiceprint feature of the voice information” (par. 0136; ‘For example, a user can be identified based on speech input, such as by voice recognition using a voiceprint of the user.’);
“obtaining at least one image and identity information of the one or more users whose voice information is to be uploaded, and associating the extracted voiceprint feature, the at least one image, and the identity information” (par. 0137; ‘Speech input referencing "my" photos, "my" videos, "my" shows, or the like can likewise be disambiguated based on user identification to correctly identify photos, videos, and shows associated with the identified user (e.g., photos stored on a personal user device or the like).’); and
“uploading the associated voiceprint feature, the at least one image, and the identity information” (par. 0136; ‘For example, a user can be identified based on speech input, such as by voice recognition using a voiceprint of the user.’; par. 0137; ‘Speech input referencing "my" photos, "my" videos, "my" shows, or the like can likewise be disambiguated based on user identification to correctly identify photos, videos, and shows associated with the identified user (e.g., photos stored on a personal user device or the like).’).

Regarding claim 6 (dep. on claim 5), Napolitano further teaches:

“if voiceprint similarity information between the voiceprint feature obtained from the voice search information and one of voiceprint features of the one or more users is greater than a first threshold, determining the one of voiceprint features as a target voiceprint feature, obtaining target identity information associated with the target voiceprint feature, and determining the target identity information as the identity information of the user who outputs the voice search information” (par. 0136; ‘For example, a user can be identified based on speech input, such as by voice recognition using a voiceprint of the user. In some examples, users can utter a particular phrase that is analyzed for voice recognition.’).

Regarding claim 7, Napolitano teaches:
“receiving an intent recognition result and identity information of a user who outputs voice search information, and determining a target user whose photos are to be viewed according to the intent recognition result and the identity information” (par. 0132; ‘In particular, the content shown in interface 1360 of FIG. 13 can be used to determine the user intent from the command to play a slideshow of "that" album. The listing of photos and videos in interface 1360 includes photo album 1354.’; par. 0136; ‘For 
“performing face recognition on a photo album using a face recognition algorithm to obtain a target album image of the target user” (par. 0088; ‘Such information can be derived from provided data or can be derived by analyzing media stream 812 (e.g., using facial recognition or the like).’); and
“sending the target album image to a client which displays the target album image” (par. 0132; ‘In particular, the content shown in interface 1360 of FIG. 13 can be used to determine the user intent from the command to play a slideshow of "that" album. The listing of photos and videos in interface 1360 includes photo album 1354.’; par. 0136; ‘In some examples, user identification, user authentication, and/or device authentication can be employed to determine whether media control can be permitted, determine media content available for display, determine access permissions, and the like.’).

Regarding claim 10 (dep. on claim 7), Napolitano further teaches:
“receiving identity information, voiceprint features, and at least one image which are respectively associated to one or more users and are uploaded by a client” (par. 0136; ‘For example, a user can be identified based on speech input, such as by voice recognition using a voiceprint of the user.’; par. 0137; ‘Speech input referencing "my" photos, "my" videos, "my" shows, or the like can likewise be disambiguated based on user identification to correctly identify photos, videos, and shows associated with the identified user (e.g., photos stored on a personal user device or the like).’); and 


Regarding claim 11 (dep. on claim 10), Napolitano further teaches:
“determining the received identity information as preset identity information associated with the one or more users and storing the identity information” (par. 0136; ‘For example, a user can be identified based on speech input, such as by voice recognition using a voiceprint of the user. In some examples, users can utter a particular phrase that is analyzed for voice recognition.’ This is inherent in voice recognition using voiceprints.);
“determining the voiceprint features respectively associated with the one or more users as preset voiceprint features and storing the voiceprint features” (par. 0136; ‘For example, a user can be identified based on speech input, such as by voice recognition using a voiceprint of the user. In some examples, users can utter a particular phrase that is analyzed for voice recognition.’); and
“determining the at least one image respectively associated with the one or more users as at least one preset image and storing the at least one image” (par. 0137; ‘Speech input referencing "my" photos, "my" videos, "my" shows, or the like can likewise 

Regarding claim 12 (dep. on claim 11), Napolitano further teaches:
“performing face attribute detection on the at least one preset image to obtain preset face attribute information” (par. 0088; ‘Such information can be derived from provided data or can be derived by analyzing media stream 812 (e.g., using facial recognition or the like).’); and
“associating the preset face attribute information with the at least one preset image and storing the preset face attribute information and the at least one preset image” (par. 0088; ‘Such information can be derived from provided data or can be derived by analyzing media stream 812 (e.g., using facial recognition or the like).’).

Regarding claim 15, Napolitano teaches:
“A non-transitory computer-readable storage medium having stored thereon a computer program, wherein, when the computer program is executed by at least one hardware processor, the photo album management method according to claim 1 is implemented” (par. 0048; ‘In some examples, a non-transitory computer- readable storage medium of memory 250 can be used to store instructions (e.g., for performing portions or all of the various processes described herein) for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system, or other system that can fetch the instructions 

Regarding claim 16, Napolitano teaches:
“An electronic device, comprising: at least one hardware processor; and a memory for storing program instructions executable by the at least one hardware processor; wherein the at least one hardware processor is configured to execute the photo album management method according to claim 1 by executing the program instructions” (par. 0048; ‘In some examples, a non-transitory computer- readable storage medium of memory 250 can be used to store instructions (e.g., for performing portions or all of the various processes described herein) for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system, or other system that can fetch the instructions from the instruction execution system, apparatus, or device, and can execute the instructions.’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Napolitano in view of Ganong et al. (US 20180046855 A1).

Regarding claim 8 (dep. on claim 7), Napolitano does not expressly teach:
“comprises a face attribute intent result which indicates what face attribute is desired”; and the method further comprises:
“performing face attribute detection on the target album image to obtain a target album image with a target attribute that satisfies the face attribute intent result”; and
“sending the target album image with the target attribute to the client so that the client displays the target album image with the target attribute before the user who outputs voice search information.”
In a similar field of endeavor, Ganong teaches:
“comprises a face attribute intent result which indicates what face attribute is desired” (par. 0142; ‘The signature that was created for the face may then enable comparison of all of the unknown face signatures in the face database with the person identified.’);
“performing face attribute detection on the target album image to obtain a target album image with a target attribute that satisfies the face attribute intent result” (par. 0162;; ‘A user may select a photo (123) from an album (125), and the GUI may display thumbnails (121) corresponding to known persons (117) found in the photo (123). Checkboxes (119) may also be used to indicate the presence of the known persons (117) in the photo (123).’); and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Napolitano’s interface by incorporating the face signature generation for identifying people as taught by Ganong in order to display a target album image with a target attribute. The combination enables the automatic distribution of images relating to a plurality of individuals operating computer systems on the network. (Ganong: par. 0102)

Regarding claim 9 (dep. on claim 8), the combination of Napolitano in view of Ganong further teaches:
“performing the face attribute detection on the target album image to obtain target face attribute information that satisfies the face attribute intent result according to preset face attribute information” (Gaong: par. 0103; ‘perform a face detection technique to detect the one or more faces in the image, which may result in the generation of one or more face signatures, each face signature corresponding to one of the faces’); and
“determining a target album image comprising the target face attribute information as the target album image with the target attribute” (Ganong: par. 0112; ‘[0112] A GUI that may provide a user with the ability to navigate photos, train the .

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Napolitano in view of Savchenko (US 20200019759 A1).

Regarding claim 13 (dep. on claim 12), Napolitano does not expressly teach:
“wherein the preset face attribute information comprises: preset head attribute information, preset face age information, preset face score information, and preset facial emotion information.”
Savchenko teaches:
“wherein the preset face attribute information comprises: preset head attribute information, preset face age information, preset face score information, and preset facial emotion information” (par. 0010; ‘In accordance with an aspect of the disclosure, a computer-implemented method is provided for simultaneously recognizing facial attributes (e.g. one or more of age, gender, race or ethnicity, or emotions) and identity in digital images.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Napolitano’s facial recognition by incorporating Savchenko’s facial attributes in order to improve efficiency in facial clustering and face attribute recognition. (Savchenko: par. 0007)

claim 14 (dep. on claim 13), the combination of Napolitano in view of Savchenko further teaches:
“receiving a subsequently uploaded image, and matching the subsequently uploaded image against the at least one preset image” (Napolitano: par. 0134; ‘In other examples, a user can reference media content shown in interface 1360 in a variety of other ways (e.g., the last couple of photos, all of the videos, all of the photos, the graduation album, the graduation video, the photo from June 21st, etc.), and user intent can similarly be determined based on displayed content.’);
“obtaining a matched preset image, and obtaining preset face attribute information, preset identity information and a preset voiceprint feature associated with the matched preset image” (Napolitano: par. 0136; ‘For example, a user can be identified based on speech input, such as by voice recognition using a voiceprint of the user.’); and
“determining the preset face attribute information, the preset identity information and the preset voiceprint feature as the preset face attribute information, the preset identity information and the preset voiceprint feature associated with the subsequently uploaded image, and storing the preset face attribute information, the preset identity information and the preset voiceprint feature” (Savchenko: par. 0010; ‘In accordance with an aspect of the disclosure, a computer-implemented method is provided for simultaneously recognizing facial attributes (e.g. one or more of age, gender, race or ethnicity, or emotions) and identity in digital images.’).

Conclusion
Other pertinent prior art are listed in the PTO-892 for consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658